IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                       §
PETITION OF HARRY W.                       § No. 377, 2015
ANDERSON FOR A WRIT OF                     §
MANDAMUS                                   §

                            Submitted: July 29, 2015
                            Decided:   September 9, 2015

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                   ORDER

       This 9th day of September 2015, upon consideration of the petition of Harry

Anderson for an extraordinary writ of mandamus, it appears to the Court that:

       (1)    The petitioner, Harry W. Anderson, seeks to invoke the original

jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of

mandamus compelling the Department of Correction to credit him with two years,

nine months, and nine days of time served on his third violation of probation. The

State of Delaware has filed an answer and asked the Court to deny Anderson’s

petition. After careful review, we find that Anderson’s petition manifestly fails to

invoke this Court’s original jurisdiction.

       (2)    This Court’s “original jurisdiction to issue a writ of mandamus is

limited to instances when the respondent is a court or a judge thereof.”1 This Court


1
  In re Hitchens, 600 A.2d 37, 38 (Del. 1991). See also Del. Const. of 1897 art. IV § 11(5)
(defining Court’s original jurisdiction to issue extraordinary writs).
does not have jurisdiction to issue a writ of mandamus directed to the Department

of Correction. 2 Accordingly, Anderson’s petition must be dismissed.

       NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of

a writ of mandamus is DISMISSED.

                                           BY THE COURT:



                                           /s/ Collins J. Seitz, Jr.
                                                  Justice




2
 See, e.g., In re Johnson, 2007 WL 4216981, at *1 (Del. Nov. 30, 2007) (dismissing petition for
writ of mandamus directing Department of Correction officials to credit petitioner with
accumulated good time).



                                              2